DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/31/20.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 11/12/19 and 11/26/19.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 6-7 and 16 recite the term “about”. The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as "almost or nearly—used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Examiner notes applicant has attempted to define the term “about” (“… terms of degrees used in the present disclosure such as "about", "substantially", etc…are used as the numerical values or as a meaning near the numerical values...”, [0051] of PG 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8-9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namikawa et al. (U.S. 2001/0046609 A1; “Namikawa”).
Regarding claim 1, Namikawa discloses a method comprising:
Depositing a dopant atom (Al) on a base material (substrate) ([0021]); and
Forming a doped metal chalcogenide thin film on the dopant atom-deposited base material by supplying heat and a reaction gas comprising a metal (Zn) precursor and a chalcogen (Se) precursor to the dopant atom-deposited base material ([0021]).
Regarding claim 2, Namikawa discloses the forming the doped metal chalcogenide thin film comprises continuously performing a first heat treatment process and a second heat treatment process ([0024]-[0025], [0029]).
Regarding claim 3, Namikawa discloses the first heat treatment process comprises synthesis of the metal chalcogenide thin film for a predetermined period, and the second heat treatment process comprises increasing crystallinity of the metal chalcogenide thin film ([0024]-[0025], [0042]).
Regarding claim 6, Namikawa discloses the first heat treatment process is performed in within a temperature range of 100 to 600°C (600°C; [0024]), and the second heat treatment process is performed within a temperature range of 600 to 900°C (660°C; [0025]).
Regarding claim 8, Namikawa discloses the doped metal chalcogenide thin film exhibits N-type semiconductor properties or P-type semiconductor properties (Abstract).
Regarding claim 9, Namikawa discloses the dopant atom comprises Al ([0021]).
Regarding claim 11, Namikawa discloses the metal precursor comprises Zn ([0021]).
Regarding claim 13, Namikawa discloses the chalcogen precursor comprises Se ([0021])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namikawa et al. (U.S. 2001/0046609 A1; “Namikawa”) as applied to claim 3 above.
Regarding claim 4, Namikawa discloses the first heat treatment process comprises synthesis of the metal chalcogenide thin film for a predetermined period ([0024]) but does not disclose the predetermined period is 20 to 40 minutes.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a first heat treatment process predetermined period for 20 to 40 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 1-2, 5, 7-9, 11, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. 2017/0051400 A1; “Choi”) in view of Moore et al. (U.S. 2002/0123248 A1; “Moore”).
Regarding claims 1, 15, and 17, Choi discloses forming a doped metal chalcogenide thin film by supplying heat ([0077]) and a reaction gas comprising a metal 2; [0078]), dopant (e.g., V, Ti, Zr; [0069]), and a chalcogen precursor (H2S; [0078]).  Yet, Choi does not disclose the dopant is incorporated into the metal chalcogenide thin film by solid-state diffusion based on a dopant atom deposited on a base material.  However, Moore discloses a dopant atom incorporated into a metal chalcogenide thin film by solid-state diffusion based on a dopant atom (18, Fig. 2-5) deposited on a base material (14, Fig. 5) ([0021], [0024]).
Because both Choi and Moore teach methods of forming doped metal chalcogenide thin films, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of doping a metal chalcogenide thin film using solid-state diffusion via a dopant atom on top of a base material.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding claim 2, Choi discloses forming the doped metal chalcogenide thin film comprises continuously performing a first heat treatment process ([0077]) and a second heat treatment process ([0080]).
Regarding claim 5, Choi discloses the reaction gas comprises hydrogen sulfide ([0078]).
Regarding claim 7, Choi discloses a doped metal chalcogenide film (see claim 1 rejection above) but does not disclose it has a particle size of 100 nm to 900 nm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a particle size of 100 nm to 900 nm, since it has been held that where the general conditions of a claim are disclosed  In re Aller, 105 USPQ 233.
Regarding claim 8, Choi discloses the doped metal chalcogenide thin film exhibits N-type semiconductor properties or P-type semiconductor properties ([0069]).
Regarding claim 9, Choi discloses the dopant atom comprises Ti, Zr, or V ([0069]).
Regarding claim 11, Choi discloses the metal precursor comprises Mo ([0078]).
Regarding claim 13, Choi discloses the chalcogen precursor comprises S ([0078]).
Regarding claim 14, Moore discloses a base material (14, Fig. 5) comprises silicon dioxide ([0020]).
Regarding claim 16, Choi discloses a doped metal chalcogenide film (see claim 15 rejection above) but does not disclose it has a particle size of 100 nm to 900 nm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a particle size of 100 nm to 900 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. 2017/0051400 A1; “Choi”) as modified by Moore et al. (U.S. 2002/0123248 A1; “Moore”) as applied to claim 1 above, and further in view of Oh et al. (U.S. 8,294,265 B1; “Oh”).
Regarding claim 10, Choi and Moore disclose depositing the dopant atom on the base material by a blanket deposition process (Moore: [0021]) but do not disclose the specific process.  However, Oh discloses depositing a material by a vacuum process .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. 2017/0051400 A1; “Choi”) as modified by Moore et al. (U.S. 2002/0123248 A1; “Moore”) as applied to claim 1 above, and further in view of Haugen (U.S. 3,975,189).
Regarding claim 12, Choi and Moore disclose a metal precursor of hydrogen sulfide (Choi: [0078]) but do not disclose it is prepared by sublimating a metal precursor which is solid.  However, Haugen discloses obtaining gaseous hydrogen sulfide by sublimating a solid (col 17, lines 22-26).  This formation method has the advantage of removing excess sulfur.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Choi and Moore with the metal precursor prepared by sublimation, as taught by Oh, as a method to remove excess sulfur.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        1/14/2021